DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-10 and 20, drawn to a method for measuring nitrate in an aqueous sample, classified in G01N33/182.

II. Claims 11-19 drawn to a measurement device for measuring an amount of nitrate in a solution, classified in G01N21/78.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case process as claimed can be practiced by hand. Furthermore, the apparatus as claimed, which comprises only a processor and memory, can be used to practice another and materially different process, such as introducing a non-aqueous sample and adding reagents other than a reducing reagent and a colorimetric indicator, given that the scope of the claimed device does not comprise a cation exchange resin, copper metal, reducing reagent, or colorimetric indicator.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different groups/subgroups or electronic resources, or employing different search queries); 
(b) the prior art applicable to one invention would not likely be applicable to another invention;
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with J. Darwin King on 17 June 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to regarding Fig. 2.  
The right of Fig. 2 illustrates "H20" (with a zero) rather than "H2O".
While the specification teaches "In an embodiment, the reducing reagent may reduce copper(II) to copper(I) (see FIG. 2)" ([0025], page 9), this is not illustrated in Fig. 2. Instead, Fig. 2 illustrates a copper(II) species, but not copper(I) or a reducing reagent.
While the specification teaches "In an embodiment the colorimetric indicator may give a measurable parameter, such as color or absorbance, to the amount of nitrate in the aqueous sample. (see FIG. 2)" ([0026], page 10), this is not illustrated in Fig. 2. Instead, while Fig. 2 illustrates a measurable parameter, it does not illustrate a colorimetric indicator, and the measurable parameter is illustrated as being from a copper(II) species rather than being from copper (I).
While the specification teaches the following in [0028], page 10, this is not illustrated in Fig. 2:
Alternatively or additionally, the amount of nitrate in an aqueous sample may be determined by back calculating using the chemical equations illustrated in FIG. 2. For example, a colorimetric change occurs from reaction of copper(I). The copper(I) may have been produced from the reduction of copper(II) using a reducing agent.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term "CuVer 2," which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 20 recite the limitation "the absorbance." There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "wherein flowing over copper metal produces copper(II) cations." It is unclear to what "flowing" refers (flowing what?). It is unclear what relationship this claim 3 limitation has to the method of claim 1. Is the "flowing" of claim 3 the "flowing the aqueous sample" of claim 1? Is the "copper metal" of claim 3 the "copper metal" of claim 1?
Claim 4 recites the limitation "wherein the reducing reagent reduces copper(II) to copper(I)." It is unclear whether claim 4 requires a step of reducing copper(II) to copper(I), or whether claim 4 merely requires that the reducing reagent is capable of reducing copper(II) to copper(I).
Claims 9 and 20 recite the limitation "the absorbance intensity." There is insufficient antecedent basis for this limitation in the claim.
Claim 6 contains the trademark/trade name "Hach® CuVer 2[™]."  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a "Hach® CuVer 2[™] powder pillow" and, accordingly, the identification/description is indefinite. Moreover, according to the document "Copper. For water, wastewater and seawater. Bicinchoninate, Porphyrin and Bathocuproine Methods" from < https://www.hach.com/asset-get.download-en.jsa?id=7639984180>, CuVer 2™ is a proprietary reagent (page 1). 
Regarding claim 6, it is unclear what is meant by the powder pillow comprising a Hach® CuVer 2[™] powder pillow, rather than being a Hach® CuVer 2[™] powder pillow
Claim 8 recites the limitation "wherein the measuring of the amount of nitrate is calculated based on one or more chemical reactions." It is unclear how the measuring is something that calculated, given that independent claim 1 defines the measuring as "measuring the amount of nitrate in the aqueous sample by measuring a change in intensity of the absorbance." A change in intensity is measured or observed, not calculated. An amount of nitrate can be calculated based upon a measurement, but a calculation is not equivalent to a measurement. 
Claim 20 recites the limitation "the copper(II)." There is insufficient antecedent basis for this limitation in the claim. For evaluating the claim against the prior art, the limitation "the copper(II)" has been interpreted as "the copper (II) cations."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green ("Analysis of nitrate, nitrite, and [15N]nitrate in biological fluids," Analytical Biochemistry 1982).
Regarding claim 1, Green discloses a method for measuring nitrate in an aqueous sample (biological fluid, abstract; Fig. 1, page 133), comprising: 
introducing an aqueous sample containing an amount of nitrate to a cation exchange resin (Dowex AG cation-exchange resin column, page 134, left col., third para.; "Dowex Clean-up Column," Fig. 1); 
adding a reducing reagent to the aqueous sample (loading sample on cadmium reduction column, Fig. 1); 
flowing the aqueous sample over copper metal (eluting sample over copper plating of copper-plated cadmium column, page 132, last full para.); 
adding a colorimetric indicator to the aqueous sample (Griess reagent, Fig. 1; page 132, right col., second para.); and 
measuring the amount of nitrate in the aqueous sample by measuring a change in intensity of the absorbance (page 132, left col., second full para.; Fig. 2).
Regarding the listed order of steps in claim 1, the listed order does by itself not require that the steps be performed in that order. The steps of claim 1 are not linked to one another such that a particular order of carrying out the steps is required.
Regarding claim 3, the indefinite limitation "wherein flowing over copper metal produces copper(II) cations" is not linked to the claim limitations of claim 1. Since this limitation can be interpreted as a putative statement of fact, and since it is inherently true that "flowing [a solution of nitric acid] over copper metal produces copper(II) cations," the necessary limitations required for anticipation are disclosed by Green.
Regarding claim 4, the indefinite limitation "wherein the reducing reagent reduces copper(II) to copper(I)" can be broadly interpreted as requiring that the reducing reagent is capable of reducing copper(II) to copper(I). The cadmium metal of Green's cadmium reduction column is capable of reducing copper(II) to copper(I), as evidenced by the formation of metallic Cu(0) via stirring a Cu(II) solution with Cd filings (page 132, right col., last full para.).
Regarding claim 8, Green discloses that an amount of nitrate is calculated based on a chemical reaction (reduction of nitrate to nitrite, page 132, left col, second full para.; equation 4, page 136).
Regarding claim 9, Green discloses that the absorbance intensity is correlated to a concentration of the nitrate in the solution (Fig. 2; equation 4, page 136).
Regarding claim 10, Green discloses that the aqueous sample comprises a water sample for quality testing (aqueous standards of NaNO3, page 134, right col., third para.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thabano ("Determination of nitrate by suppressed ion chromatography after copperised-cadmium column reduction," Journal of Chromatography A 2004).
Regarding claim 1, Thabano discloses the following in the introduction (page 153; bolding added):
Most current methods for determining the low concentrations in water are based on reduction of nitrate to nitrite, with subsequent colorimetric determination of the nitrite produced. The most widely used conventional method involves the use of columns containing copperized cadmium to reduce nitrate to nitrite [6-10]; commercially available cadmium granules or filings that have been pretreated with dilute copper sulphate solution are packed in a glass column. A buffered nitrate-containing sample solution is then passed through the column. Nitrate is reduced quantitatively to nitrite in the presence of cadmium. Nitrite produced is commonly determined after diazotizing with sulfanilamide and the product coupled with N-(1-naphthyl) ethylenediamine dihydrochloride to form a highly colored azo dye measured colorimetrically at 543 nm. This method is very selective for nitrate analysis.

Accordingly, in the above embodiment of colorimetric determination of nitrate, Thabano discloses a method for measuring nitrate in an aqueous sample (page 153), comprising: 
adding a reducing reagent to the aqueous sample (loading sample on copperized cadmium column); 
flowing the aqueous sample over copper metal (passing the sample solution through the copperized cadmium column); 
adding a colorimetric indicator to the aqueous sample (sulfanilamide and N-(1-naphthyl) ethylenediamine dihydrochloride); and
 measuring the amount of nitrate in the aqueous sample by measuring a change in intensity of the absorbance (colorimetrically measuring the highly colored azo dye at 543 nm).
Regarding the listed order of steps in claim 1, the listed order does by itself not require that the steps be performed in that order. The steps of claim 1 are not linked to one another such that a particular order of carrying out the steps is required.
In this embodiment of colorimetric determination of nitrate, Thabano does not disclose a step of introducing an aqueous sample containing an amount of nitrate to a cation exchange resin.
In the analogous art of methods for determining nitrate in water, Thabano further discloses the following in the introduction (page 154, first col., bolding added):
Ion chromatography with suppressed conductivity detection has also been widely used for the determination of nitrates in natural water [13-20]. This is a result of the speed and simplicity associated with the method. Also, the method is well suited to analysis of lake, stream and rainwater samples, which are often simple, pure matrices containing only low concentrations of additional organic and inorganic constituents. The most widely used approach is as follows; a nitrate-containing water sample is injected into a stream of carbonate–hydrogen bicarbonate eluent and pumped through a separator ion exchange column. The nitrate ions (NO3−) are separated and selectively eluted off the separator column onto a strongly acidic cation-exchange column (suppressor column) where they are converted to their highly conductive form, HNO3, detected in conductance cell. Chromatograms are displayed and quantitation is by peak area or peak height measurement. Calibration using nitrate standard solutions is necessary for quantitation.

Accordingly, in the embodiment of determining nitrate via ion chromatography, Thabano discloses disclose a step of introducing an aqueous sample containing an amount of nitrate to a cation exchange resin.
Given that the steps of claim 1 are not linked to one another such that the product of a first step must be the starting material of a second step, all of the limitations of claim 1 are met by performing Thabano's embodiment of colorimetric determination of nitrate on a first aliquot of an aqueous sample and performing Thabano's embodiment of determining nitrate via ion chromatography on a second aliquot of the aqueous sample.
For the benefit of obtaining accurate and precise nitrate measurements via widely used conventional methods, it would have been obvious to one of ordinary skill in the art at the time of filing to determine nitrate colorimetrically on a first aliquot of an aqueous sample and to determine nitrate via ion chromatography on a second aliquot of the aqueous sample.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 2, Thabano discloses that the introducing the aqueous sample to the cation exchange resin produces nitric acid in the embodiment of determining nitrate via ion chromatography (page 154, first col.)
Regarding claim 3, the indefinite limitation "wherein flowing over copper metal produces copper(II) cations" is not linked to the claim limitations of claim 1. Since this limitation can be interpreted as a putative statement of fact, and since it is inherently true that "flowing [a solution of nitric acid] over copper metal produces copper(II) cations," the necessary limitations required are disclosed by Thabano's embodiment of colorimetric determination of nitrate.
Regarding claim 4, the indefinite limitation "wherein the reducing reagent reduces copper(II) to copper(I)" can be broadly interpreted as requiring that the reducing reagent is capable of reducing copper(II) to copper(I). The cadmium metal of Green's copperized cadmium column is capable of reducing copper(II) to copper(I), as evidenced by the formation of metallic Cu(0) via pretreatment of a Cu(II) solution with cadmium granules or filings (page 153).
Regarding claim 8, Thabano discloses that an amount of nitrate is calculated based on a chemical reaction in the embodiment of colorimetric determination of nitrate (reduction of nitrate to nitrite, page 153).
Regarding claim 9, Thabano discloses that the absorbance intensity is correlated to a concentration of the nitrate in the solution in the embodiment of colorimetric determination of nitrate (reduction of nitrate to nitrite, page 153).
Regarding claim 10, Thabano discloses that the aqueous sample comprises a water sample for quality testing (pages 153-154).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thabano in view of Hach ("Copper. For water, wastewater and seawater. Bicinchoninate, Porphyrin and Bathocuproine Methods," 2011).
Regarding claims 5 and 6, Thabano does not disclose that the reducing reagent and the colorimetric indicator are introduced to the aqueous sample via a powder pillow that is a Hach® CuVer 2™ powder pillow. Regarding claim 7, Thabano does not explicitly teach that the colorimetric indicator is reactive to copper(I).
In the analogous art of water analysis, Hach discloses a Hach® CuVer 2™ powder pillow having a colorimetric indicator that is reactive to copper(I) (page 1).
Given that the steps of claims 1 and 5-7 are not linked to one another such that the product of a first step must be the starting material of a second step, and given that the two "adding" steps of claim 1 are not linked to the step of measuring the amount of nitrate, all of the limitations of claims 1 and 5-7 are met by performing Thabano's embodiment of colorimetric determination of nitrate on a first aliquot of an aqueous sample; performing Thabano's embodiment of determining nitrate via ion chromatography on a second aliquot of the aqueous sample; and performing Hach's method of copper detection on a third aliquot of the aqueous sample.
For the benefit of obtaining both copper and accurate nitrate measurements on a water sample, it would have been obvious to one of ordinary skill in the art at the time of filing to determine nitrate colorimetrically on a first aliquot of an aqueous sample; to determine nitrate via ion chromatography on a second aliquot of the aqueous sample; and to determine copper with a third aliquot of the aqueous sample.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The prior art of record does not disclose the method of claim 20, including the linked steps of flowing the aqueous sample over copper metal to produce copper(II) cations and adding a reducing reagent to the aqueous sample to reduce the copper(II) [cations] to copper(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797